Case 20-71228-pmb          Doc 114      Filed 03/10/21 Entered 03/10/21 09:05:11                  Desc Main
                                       Document      Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

     IN RE:
                                                             CHAPTER 11
     GOOD DEED 317, LLC,
                                                             CASE NO. 20-71227-PMB
              Debtor.

     IN RE:
                                                             CHAPTER 11
     AREU STUDIOS, LLC,
                                                             CASE NO. 20-71228-PMB
              Debtor.

          SUPPLEMENTAL GOOD DEED 317, LLC AND AREU STUDIOS, LLC’S
          WITNESS LIST AND EXHIBIT LIST FOR CONFIRMATION HEARING
          AND FINAL HEARING ON DISCLOSURE STATEMENTS ON MARCH
                                   11, 2021

         COME NOW, Areu Studios, LLC and Good Deed 317, LLC (hereinafter “Debtors”) and,

 pursuant to this Court’s Order and Notice Rescheduling WebEx Hearing and Extending Ballot and

 Objection Deadlines (20-71228 Doc. No. 79; 20-71227 Doc. No. 66), file this Supplemental

 Witness List and Exhibit List, which Debtors intend to introduce at the Confirmation Hearing and

 Final Hearing on Debtors’ Disclosure Statements which is scheduled to be held on March 11, 2021

 at 11:30 a.m.

                                             WITNESS LIST

                 Will Call:

                 1. Ozzie Areu

                 May Call:

                 1. Steven Greenberg, Greenberg Georgia Film and TV Studio, LLC
                 2. Don Moses, Arena Investments, L.P.
                 3. Mark Smith, Vantage Point Advisory 1

 1
  James O’Neil, Cushman & Wakefield was previously designated to testify. Mr. O’Neil has had an emergency
 arise and is unable to testify. Mr. Smith is testifying in Mr. O’Neil’s place.
Case 20-71228-pmb       Doc 114    Filed 03/10/21 Entered 03/10/21 09:05:11              Desc Main
                                  Document      Page 2 of 2



 EXHIBIT LIST

   1. Debtors’ Exhibit 1: Budget in Support of Confirmation
   2. Debtors’ Exhibit 2: Greenberg Georgia Film and TV Studio Holdings, LLC Financial
      Projections
   3. Debtors’ Exhibit 3: September 30, 2020 Cushman & Wakefield Appraisal
   4. Debtors’ Exhibit 4: Greenberg Georgia Film and TV Studio Holdings, LLC Commitment
      Letter and Draft Closing Statement

      Debtors also requests that the Court take judicial notice of all motions, orders, schedules,

   statements, pleadings, or other filings filed in the Bankruptcy Case. Debtors reserve the right

   to tender copies of such pleadings. Debtors reserve the right to supplement or amend this

   exhibit list. Debtors may use or offer into evidence any exhibit designated, used, or relied upon

   by any other party and any exhibits necessary for rebuttal or impeachment purposes.

      Respectfully submitted this 10th day of March, 2021.

                                             JONES & WALDEN LLC

                                             /s/ Cameron M. McCord
                                             Cameron M. McCord
                                             Georgia Bar No. 143065
                                             699 Piedmont Avenue NE
                                             Atlanta, GA 30308
                                             (404) 564-9300
                                             cmccord@joneswalden.com
                                             Attorney for Debtors
